    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 1 of 13 PageID #:802




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER DAVIS,                                 )
                                                   )
               Plaintiff,                          )
                                                   )          No. 16-cv-10763
       v.                                          )
                                                   )          Judge Andrea R. Wood
RICHARD D. LEGINZA, et al.,                        )
                                                   )
               Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Christopher Davis was a pretrial detainee at the Lake County Jail when he had an

encounter with two correctional officers, Defendants Richard D. Ligenza1 and Andrew Keeley,

during which Davis was pushed up against a wall by Keeley and tased twice by Ligenza. Due to

each Defendant’s allegedly excessive use of force during that incident, Davis has brought the

present lawsuit under 42 U.S.C. § 1983. Defendants now seek summary judgment. (Dkt. No. 55.)

For the reasons that follow, Defendants’ motion is granted in part and denied in part.

                                          BACKGROUND

       Unless otherwise noted, the following facts are undisputed.

       At all times relevant to this action, Davis was a pretrial detainee at the Lake County Jail

being held on a charge of attempted murder. (Defs.’ Statement of Material Facts (“DSMF”) ¶¶ 1,

10, Dkt. No. 57; Pl.’s Resp. to Defs.’ Statement of Facts (“PRDSF”) ¶¶ 1, 10, Dkt. No. 58.)

Inmates at the Lake County Jail who are not suitable for the general population are housed in the

Administrative Segregation Unit (“ASU”), where they are confined to their cells 23 hours per day.


1
  Davis’s Amended Complaint names “Richard D. Leginza” as a Defendant. However, Defendants spell
that Defendant’s name as “Ligenza” in their supporting briefs. The Court will therefore refer to him
accordingly.
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 2 of 13 PageID #:803




(DSMF ¶¶ 7–8; PRDSF ¶¶ 7–8.) Each day, an inmate housed in the ASU gets to spend one hour

outside of their cell, during which time they are guarded by two correctional officers. (DSMF ¶ 8;

PRDSF ¶ 8.) A log of each inmate’s behavioral history, referred to as a “DL,” is accessible to

correctional officers at their stations. (DSMF ¶ 9; PRDSF ¶ 9.)

       I.      Plaintiff’s Prior Disciplinary History at Lake County Jail

       Prior to the events at issue here, Davis had amassed a voluminous disciplinary record over

the many years he was confined at the Lake County Jail, with violations involving, among other

things, insubordination, disruptive conduct, threatening harm to others, damaging jail property,

and interfering with staff duties. (DSMF ¶ 12; PRDSF ¶ 12.) Many of those violations resulted in

Davis being placed in the ASU for extended periods of time. (Id.) By his own admission, Davis

was often noncompliant with correctional officers’ orders, claiming that he had “free will” and

“common sense” and would not “do anything someone tells [him to do] if it doesn’t make sense

or if it jeopardizes [his] safety.” (DSMF ¶ 13; PRDSF ¶ 13.)

       At times, Davis acted in a violent manner that posed a risk of harm to others. In January

2014, while housed among the general population, Davis threw chairs in the common room, one

of which struck and injured an inmate. (DSMF ¶¶ 14–15; PRDSF ¶¶ 14–15.) Following that

incident, Davis asked to be placed in the ASU because the actions of other inmates and

correctional officers caused him to fear for his life and safety if he remained in the general

population. (DSMF ¶ 16; PRDSF ¶ 16.) Another incident in August 2014 resulted in Davis being

charged with battery after he attacked a correctional officer. (DSMF ¶ 17; PRDSF ¶ 17.) The

incident began after the correctional officer ordered Davis to lockdown, and Davis behaved in a

manner that the officer interpreted as a refusal to comply. (DSMF ¶ 18; PRDSF ¶ 18.) While the

officer claims that Davis chest bumped him and threatened to punch him in the head, Davis denies




                                                  2
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 3 of 13 PageID #:804




making physical contact with the officer. (Id.) Davis does not deny that the incident ended with

him walking over to the correctional officer’s desk and throwing documents off the desk and

throwing a garbage can. (DSMF ¶¶ 18–21; PRDSF ¶¶ 18–21.) Finally, Davis got into a physical

altercation with other inmates in September 2015. (DSMF ¶ 22; PRDSF ¶ 22.) During the fight,

Davis repeatedly struck another inmate in the face and head. (DSMF ¶ 23; PRDSF ¶ 23.)

       Davis also had a history of damaging the sprinkler head in his cell when confined in the

ASU. (DSMF ¶¶ 24–26; PRDSF ¶¶ 24–26.) According to Davis, damaging the sprinkler head was

the only way for him to get the attention of correctional officers who would otherwise neglect

inmates in the ASU. (DSMF ¶ 28; PRDSF ¶ 28.) After breaking the sprinkler head on December

27, 2015, Davis threatened the correctional officer that came to his cell, swearing on his daughter

that when he got out of jail, he would shoot the correctional officer in the face. (DSMF ¶ 26;

PRDSF ¶ 26.)

       II.     Events of December 31, 2015

       The circumstances giving rise to the present action occurred on December 31, 2015. On

that date, Davis was housed in the ASU and the two correctional officers on duty were Defendants

Ligenza and Keeley. (DSMF ¶¶ 33, 37, 43; PRDSF ¶¶ 33, 37, 43.) By this time, Keeley and

Ligenza had learned of Davis’s disciplinary history from the DLs and Ligenza was also familiar

with Davis’s character and behavior from his own personal interactions with Davis. (DSMF ¶¶ 9,

32; PRDSF ¶¶ 9, 32.) Keeley was wearing a body camera during all relevant events and video

captured by his camera was submitted to the Court in connection with the present motion.

       Davis wanted to use his hour out of his cell on December 31, 2015 to do legal research at

the jail’s law library. (PRDSF ¶ 27.) However, after Ligenza and Keeley rebuffed Davis’s request

that they retrieve a flash drive containing his legal documents, Davis refused to go to the law




                                                 3
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 4 of 13 PageID #:805




library. (Id.) As a result, he was denied his hour out entirely. (DSMF ¶ 27; PRDSF ¶ 27.) Upon

learning that he lost his hour out, Davis told Ligenza “I could have nailed you” and “I should spit

on you.” (DSMF ¶¶ 27, 33; PRDSF ¶¶ 27, 33.) When backup assistance arrived, Davis told one of

the backup correctional officers “I should beat your bitch ass.” (DSMF ¶ 35; PRDSF ¶ 35.) Davis

has denied that these statements were threats but instead claims that he was “just expressing his

feelings.” (DSMF ¶ 34; PRDSF ¶ 34.)

       Once Davis was placed back in his cell, he started to kick the door and scream. (DSMF

¶ 36; PRDSF ¶ 36.) He then yelled that he was going to turn the ASU into “Key Lime Cove,”

referring to a local water park. (DSMF ¶ 37; PRDSF ¶ 37.) Davis then broke the sprinkler head in

his cell and flooded the unit, exclaiming “if I can’t use the library, no one can use the library.”

(DSMF ¶¶ 27, 38–39; PRDSF ¶¶ 27, 38–39.) Due to the broken sprinkler head, Ligenza and

Keeley came to remove Davis from his cell. (DSMF ¶¶ 40–41; PRDSF ¶¶ 40–41.) However,

when Ligenza ordered Davis to put his hands behind his back, Davis refused until Ligenza

displayed his taser. (DSMF ¶ 41; PRDSF ¶ 41.) Although Davis was in handcuffs as Ligenza and

Keeley escorted him from his cell, Ligenza claims that he perceived Davis as a physical threat.

(DSMF ¶ 43; PRDSF ¶ 43.) Specifically, Ligenza believed that Davis was capable of headbutting

one of the guards. (Id.) Davis confirmed that, even in handcuffs, he had the ability to kick, spit at,

headbutt, or pull away from the correctional officers. (DSMF ¶ 44; PRDSF ¶ 44.)

       As he was being escorted from his cell by Ligenza and Keeley, Davis understood that he

should cooperate with the guards. (DSMF ¶ 42; PRDSF ¶ 42.) Yet Ligenza claims that as Keeley

approached Davis in his cell and then escorted him out, Davis aggressively fought against the

correctional officer by “shrugging his shoulders, making movements while Officer Keeley was

moving him, kicking water at [the correctional officers], trying to splash [them] as [they] were




                                                  4
      Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 5 of 13 PageID #:806




trying to exit him . . . until [they] got to the sally port door.” (DSMF ¶¶ 45, 53; PRDSF ¶¶ 45, 53.)

Similarly, Keeley stated that Davis resisted him by kicking up water, jerking his body, and yelling

and screaming. (DSMF ¶¶ 46, 53; PRDSF ¶¶ 46, 53.) Two other correctional officers who

witnessed the events affirmed that Davis was actively resisting Keeley and Ligenza’s escort,

including by attempting to pull away from Keeley. (DSMF ¶¶ 49–50; PRDSF ¶¶ 49–50.) At

points during the escort, Davis shouted at the officers “you ain’t strong” and “I’m going to spit on

you.” (DSMF ¶¶ 54, 56–57; PRDSF ¶¶ 54, 56–57.) Eventually, in an effort to gain Davis’s

compliance and stop his resistance, Keeley placed Davis against the wall and ordered him to stop

resisting. (DSMF ¶¶ 45–46; PRDSF ¶¶ 45–46.)

          Upon entering the sally port area, Davis again began to resist Keeley, at which point

Ligenza tased Davis. (DSMF ¶¶ 45, 47; PRDSF ¶¶ 45, 47.) This initial tase was deployed with the

taser’s two probes.2 (DSMF ¶¶ 60–63; PRDSF ¶¶ 60–63.) Ligenza believed that those probes

failed to make adequate contact with Davis, as they appeared to have little effect on him and he

continued to struggle. (DSMF ¶¶ 48, 60–63; PRDSF ¶¶ 48, 60–63.) When Keeley and Ligenza

tried to stand Davis back up on his feet, Davis refused to comply and stand up. (DSMF ¶ 48;

PRDSF ¶ 48.) His resistance continued as Keeley and Ligenza brought Davis onto an elevator.

(Id.) Consistent with his training on taser use, Ligenza then followed up the first tase with a drive

stun from the taser. (DSMF ¶¶ 48, 59, 60–64; PRDSF ¶¶ 48, 59, 60–64.) The second drive stun

2
    A taser typically is fired in one of two modes:

          The first mode fires two probes that are connected to the Taser gun by a high-voltage,
          insulated wire. When the probes make contact with the body, an electrical current passes
          through the surface of the body. The Taser emits a current as long as the trigger is pulled
          or for a maximum duration of five seconds. The second method of deployment is the
          “drive-stun” mode. In this mode the operator presses the Taser to a subject’s body and
          then pulls the trigger to emit a current. The deployment lasts as long as the trigger is pulled
          or for a maximum duration of five seconds.

Cyrus v. Town of Mukwonago, 624 F.3d 856, 859 n.1 (7th Cir. 2010).



                                                        5
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 6 of 13 PageID #:807




worked to stop Davis’s resistance. (DSMF ¶ 65; PRDSF ¶ 65.) Davis was then offered medical

assistance, but he refused and never sought additional medical care related to the two tasings.

(DSMF ¶ 68; PRDSF ¶ 68.)

                                           DISCUSSION

       Summary judgment is appropriate if the admissible evidence considered as a whole shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law, even after all reasonable inferences are drawn in the non-movant’s favor. Dynegy

Mktg. & Trade v. Multiut Corp., 648 F.3d 506, 517 (7th Cir. 2011). Davis has brought a claim

under 42 U.S.C. § 1983, arguing that Ligenza and Keeley each used excessive force in violation

of his rights under the Fourteenth Amendment’s Due Process Clause. Both Defendants contend

that they are entitled to summary judgment because any force they used against Davis was

reasonable under the circumstances. Alternatively, to the extent that either Ligenza or Keeley

violated Davis’s constitutional rights, they argue that they should nonetheless be awarded

summary judgment because they are protected from liability by qualified immunity.

       The Fourteenth Amendment’s Due Process Clause governs excessive force claims brought

by pretrial detainees. Forrest v. Prine, 620 F.3d 739, 743 (7th Cir. 2010). To prevail on a

Fourteenth Amendment excessive force claim, a pretrial detainee must show “that the force

purposely or knowingly used against him was objectively unreasonable.” Kingsley v.

Hendrickson, 576 U.S. 389, 396–97 (2015). This is a fact specific inquiry in which a court must

account for “the perspective of a reasonable officer on the scene, including what the officer knew

at the time, not with the 20/20 vision of hindsight.” Id. at 397. In addition, the court must “account

for the legitimate interests that stem from the government’s need to manage the facility in which

the individual is detained, appropriately deferring to policies and practices that in the judgment of




                                                 6
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 7 of 13 PageID #:808




jail officials are needed to preserve internal order and discipline and to maintain institutional

security.” Id. (internal quotation marks omitted). Among the considerations that bear on the

reasonableness or unreasonableness of the use of force are:

       The relationship between the need for the use of force and the amount of force
       used; the extent of the plaintiff’s injury; any effort made by the officer to temper or
       to limit the amount of force; the severity of the security problem at issue; the threat
       reasonably perceived by the officer; and whether the plaintiff was actively
       resisting.

Id. Where there are no genuine disputes of material fact, “objective reasonableness ‘is a legal

determination rather than a pure question of fact for the jury to decide.’” Calhoun v. Wray, No. 18

C 7551, 2020 WL 4586108, at *3 (N.D. Ill. Aug. 10, 2020) (quoting Dockery v. Blackburn, 911

F.3d 458, 464 (7th Cir. 2018)).

       As to Keeley, the Court finds that Davis has failed to identify a genuine issue of material

fact regarding the reasonableness of the force Keeley used when he pushed Davis against the wall.

Prior to Keeley’s use of force, Davis had already caused a tremendous disruption to the orderly

operation of the ASU by breaking the sprinkler head in his cell, which created significant flooding

throughout the entire ASU. Keeley was also well acquainted with Davis’s extensive disciplinary

record, which included at least one incident of violence, and reasonably believed that Davis

presented a risk to the safety of correctional officers. And immediately before flooding his cell,

Davis had threatened violence against Ligenza and other jail personnel. As the video evidence

shows, Davis was acting belligerently and splashing water as he was being led from his cell by

Keeley. Ligenza and Keeley also testified that Davis physically resisted through his body

movements.

       In a modest effort to gain Davis’s compliance, Keeley pushed him against the wall. Courts

routinely find that simply pushing a noncompliant inmate does not run afoul of the Constitution.




                                                  7
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 8 of 13 PageID #:809




See e.g., DeWalt v. Carter, 224 F.3d 607, 619–20 (7th Cir. 2000) (holding that pressing a prisoner

against a door was a de minimis use of force that did not violate the Eighth Amendment),

abrogated on other grounds by Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020); Mitchell v.

Richter, No. 15-CV-1520-JPS, 2017 WL 752162, at *9 (E.D. Wis. Feb. 27, 2017) (finding that no

reasonable factfinder could conclude that prison guards who pushed a pretrial detainee into his

cell used excessive force). Finally, Davis does not contend that the push caused him any pain or

injury. See Calhoun, 2020 WL 4586108, at *4 (holding that the defendant acted in an objectively

reasonable manner when he “used minimal force to respond to a threat he reasonably perceived,

resulting in minimal (if any) injury to” the plaintiff). Indeed, in the video, Davis does not cry out

in pain following the push but rather tells Keeley that he “ain’t strong.” (DSMF ¶ 54; PRDSF

¶ 54.) No reasonable jury could find that Keeley’s relatively minimal use of force was

unreasonable, especially in light of Davis’s numerous provocations prior to that use of force.

       Next, the Court turns to Ligenza’s actions. After Keeley’s push failed to secure Davis’s

compliance, Ligenza escalated the use of force against Davis by twice tasing him. The Seventh

Circuit has previously addressed when the use of a taser on an inmate violates the Fourteenth

Amendment’s Due Process Clause, although those cases borrowed the Eighth Amendment’s

standard for excessive force claims brought by convicted prisoners, which requires a subjective

inquiry into an officer’s state of mind. Forrest, 620 F.3d 739; Lewis v. Downey, 581 F.3d 467 (7th

Cir. 2009). Since then, the Supreme Court has made clear that the Fourteenth Amendment inquiry

is an objective one—the plaintiff must show that the force used against him was objectively

unreasonable. Kingsley, 576 U.S. at 396–97. Nonetheless, those pre-Kingsley decisions are

instructive since anything that would violate the more stringent Eighth Amendment standard

would necessarily also violate the Fourteenth Amendment. See e.g., Gaston v. Beatty, No. 17-cv-




                                                  8
    Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 9 of 13 PageID #:810




01798, 2020 WL 1288878, at *4 n.8 (N.D. Ill. Mar. 18, 2020); Williams v. Harmston, No. 15 C

5045, 2018 WL 2435540, at *3 (N.D. Ill. May 30, 2018). Those decisions provide two guideposts

in evaluating the use of a taser on an inmate: (1) “an officer’s use of a Taser against an actively

resisting subject either does not violate a clearly established right or is constitutionally

reasonable,” and (2) “an officer may not use significant force (like a Taser) against a nonresisting

or passively resisting subject.” Dockery, 911 F.3d at 467 (internal quotation marks omitted).

       Davis disputes Defendants’ contention that he continued to actively resist Keeley and

Ligenza’s escort after Keeley pushed him against the wall. While the Court is normally required

to view disputed facts in the light most favorable to the non-moving party on summary judgment,

where video evidence discredits the non-moving party’s story, the Court is not required to believe

the non-moving party’s version of events. Scott v. Harris, 550 U.S. 372, 380–81 (2007). But the

Seventh Circuit has emphasized that this exception to the normal summary judgment standard is

“narrow” and does not apply “where the video record is subject to reasonable dispute.” Gant v.

Hartman, 924 F.3d 445, 449–50 (7th Cir. 2019). Put differently, the video evidence must do more

than offer “some support” for the moving party’s version of events but instead must show that

non-moving party’s version of events is “blatantly and demonstrably false.” Id. (internal quotation

marks omitted).

       Here, the video evidence shows that after Keeley pushes Davis against the wall, Davis

continues to shout and resist. According to Defendants, Davis then escaped Keeley’s hold.

(DSMF ¶ 55). On the other hand, Davis claims that Keeley pushed him away. (PRDSF ¶ 55.) The

video evidence does not offer an entirely clear view, but it does briefly show Davis outside of

Keeley’s grasp. Nonetheless, the video does not blatantly contradict Davis’s claim that he was

pushed by Keeley. Indeed, just before Davis is seen out of Keeley’s hold, a voice can be heard




                                                   9
   Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 10 of 13 PageID #:811




saying “let’s go,” suggesting that Keeley may have given Davis a push to move him along. Thus,

the Court finds there to be a dispute of fact as to whether Davis had actively pulled away from

Keeley’s hold as opposed to being pushed away by Keeley. Subsequently, the video goes black

with the audio indicating a struggle culminating in Ligenza’s first deployment of the taser in the

two-prong mode. Just before the taser is used, Davis can be heard again shouting to the officers

“you ain’t strong!”

       Although there is a disputed issue of material fact as to whether Davis continued

physically to resist after Keeley’s initial, modest use of force to obtain compliance, there is no

dispute that Davis continued verbally to resist the correctional officers. Thus, the question is

whether no reasonable jury could find that Ligenza acted unreasonably by determining, based

solely on Davis’s verbal resistance, that increased force was necessary to secure Davis’s

compliance and deploying the taser. The Seventh Circuit has found that in “many

circumstances—often when faced with aggression, disruption, or physical threat—compelling

compliance with an order is a valid penological justification for use of a taser.” Lewis, 581 F.3d at

477. Here, there is no question that Davis remained defiant after Keeley’s initial use of force.

Even if his resistance was simply verbal, that did not make it unreasonable for Ligenza to

conclude that Davis’s behavior posed a threat and to determine that additional force was

necessary in the form of a taser. See Guitron v. Paul, 675 F.3d 1044, 1046 (7th Cir. 2012) (finding

that the defendant did not act unconstitutionally in escalating the use of force when the plaintiff

remained defiant after the defendant’s initial application of more modest force); Forrest, 620 F.3d

at 745 (holding that the use of a taser was justified where the plaintiff “was not merely slow to

comply with an order” but “his conduct created a situation where the officers were faced with

aggression, disruption, and physical threat” (internal quotation marks omitted)); Lewis, 581 F.3d




                                                 10
   Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 11 of 13 PageID #:812




at 477 (“In cases upholding the use of taser guns, the victims have been violent, aggressive,

confrontational, unruly, or presented an immediate risk of danger to themselves or others.”).

Further reinforcing the reasonableness of Ligenza’s determination was his knowledge of Davis’s

long history of disruptive behavior, including incidents that posed a risk to the safety of others as

well as statements reasonably interpreted as threats that Davis made to Ligenza just before the

tasings. Kingsley, 576 U.S. at 397 (accounting for “what the officer knew at the time” of the use

of force in the objective reasonableness inquiry). The Court therefore grants summary judgment

in favor of Defendants as to the first tase.

       Next, the Court turns to the second tase. Defendants contend that the taser’s prongs did not

make adequate contact with Davis and failed to stop his resistance, necessitating Ligenza

following up with a drive stun. While the video’s visual is largely black in between the two tases,

the audio reveals the sound of the first tase followed by Davis shouting “oh bitch!” One of the

officers then commands him to stop resisting, to which Davis replies “I ain’t bitch, I ain’t doing

shit, you stupid bitch!” The visual remains black or unfocused, but an officer can be heard again

commanding Davis to stop resisting. Davis then asks “how the fuck was I resisting on my knees?”

The officers then tell Davis to stand up several times. The video provides no clear visual, but

Defendants contend Davis did not comply with that order. Davis agrees that he did not stand but

claims that he was unable to do so because of the “excruciating pain” caused by the first tase.

(Pl.’s Statement of Additional Facts ¶¶ 10–11, Dkt. No. 60.) Nonetheless, the officers then

dragged him to an elevator. (Id. ¶ 12.) Upon entering the elevator, Ligenza followed up with the

drive stun. In response to this second tase, Davis can be heard on the video shrieking in pain.

       According to Davis, the second tase was an unconstitutional use of force because the first

tase rendered him unable to resist. Given the lack of a clear visual, the Court is unable to conclude




                                                 11
   Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 12 of 13 PageID #:813




that the video evidence blatantly contradicts Davis’s version of the events following the first tase.

Indeed, the audio indicates that Davis’s verbal resistance was overcome by the first tase, as he

says nothing until a correctional officer again commands him to “stop resisting” to which Davis

responds “how the fuck was I resisting on my knees?” Davis’s response is consistent with his

contention that any physical resistance perceived by the correctional officers was in fact a product

of the pain he experienced from the first tase. Thus, there is at least a disputed issue of material

fact as to whether Davis’s continued resistance following the first tase necessitated the second

tase.

        Of course, even if there is a disputed issue of material fact as to whether Ligenza’s second

use of the taser ran afoul of the Fourteenth Amendment, summary judgment may still be

appropriate if Ligenza is protected by qualified immunity. Qualified immunity protects public

officials from being monetarily liable unless the evidence shows “(1) that the official violated a

statutory or constitutional right, and (2) that the right was ‘clearly established’ at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). For Davis to show that

Ligenza’s second tase violated his clearly established constitutional right, he must “present[] a

closely analogous case that establishes that [Ligenza’s] conduct was unconstitutional or . . .

present[] evidence that [Ligenza’s] conduct was so patently violative of his Fourteenth

Amendment right against excessive force that reasonable officials would know without guidance

from a court.” Calhoun, 2020 WL 4586108, at *4 (internal quotation marks omitted).

        Davis cites Abbott v. Sangamon County, 705 F.3d 706, 732 (7th Cir. 2013), for the

proposition that the use of a taser on a non-resisting or passively resisting subject is a clearly

established violation of that person’s right to be free of excessive force. In that case, the plaintiff

was tased once by a police officer, which the Seventh Circuit found unquestionably subdued her




                                                  12
   Case: 1:16-cv-10763 Document #: 86 Filed: 03/29/21 Page 13 of 13 PageID #:814




as “she immediately fell to the ground and convulsed but made no movement after the first tasing

ended.” Id. Thus, when the officer tased the plaintiff a second time, it violated her clearly

established constitutional right because it was well-established “that police officers cannot

continue to use force once a suspect is subdued.” Id. Given the dispute of fact as to whether Davis

was subdued after the first tase, the Court concludes that Abbott is sufficiently analogous to

preclude granting Defendants summary judgment on the basis of qualified immunity.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment (Dkt. No. 55) is

granted in part and denied in part. The Court finds that there is no genuine dispute of material fact

as to the reasonableness of Defendant Keeley’s initial use of force and Defendant Ligenza’s first

use of the taser. Summary judgment is therefore granted in favor of Defendants insofar as Davis’s

excessive force claim is based on those uses of force. However, the Court finds that there are

disputed issues of fact concerning the reasonableness of Defendant Ligenza’s second use of the

taser, and therefore summary judgment is denied as to that use of force.



                                                      ENTERED:



Dated: March 29, 2021                                 __________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                 13
